Citation Nr: 1223950	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  09-34 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to exposure to herbicides during service.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to herbicides during service.

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a skin disorder (claimed as skin rashes).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1954 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening claims of service connection for PTSD, hypertension and diabetes mellitus.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in May 2012; a transcript of that hearing is associated with the claims file.

The Board recognizes that the claims before it were initially adjudicated as claims to reopen service connection for PTSD, hypertension and diabetes mellitus.  The Veteran initially claimed those disorders in June 2005, and such claims were denied in an August 2006 rating decision; the Board notes that the Veteran was properly informed of that denial in a September 2006 letter.  However, the Board notes that a December 8, 2006 correspondence from the Veteran-well within one year of the August 2006 rating decision and the September 2006 notification letter-indicating that he wished to "file a Notice of Disagreement with the September 8, 2006 letter of denial."  

Given that the Veteran filed a notice of disagreement within one year of the initial denial, the Board finds that he initiated the appellate process with respect to all of the claims denied in the August 2006 rating decision; therefore, the Board finds that the August 2006 rating decision is not final and that new and material evidence is not necessary in this case.  Accordingly, the Board has recharacterized the above issues as initial claims for service connection rather than claims to reopen.

The Board has additionally recharacterized the claim for PTSD as a more generic claim for a psychiatric disorder to include PTSD in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for psychiatric and skin disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In a March 2010 correspondence, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal, with respect to the service connection for hypertension and diabetes mellitus issues on appeal, was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for claims of service connection for hypertension and diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  

In a March 2010 correspondence, the Veteran stated that "[b]ased on conversation with [his] representative and explanation of the evidence needed for [service connection based on Agent Orange exposure, he] wish[ed] to withdraw [his] [service connection] claims for hypertension and diabetes."  Hence, there remain no allegations of errors of law or fact for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the hypertension and diabetes issues and they are dismissed.


ORDER

The appeal of the issues of entitlement to service connection for hypertension and diabetes mellitus, to include as secondary to exposure to herbicides during military service, is dismissed.


REMAND

As noted in the Introduction, the Board has found that the December 2006 correspondence is a notice of disagreement regarding all issues denied in the August 2006 rating decision.  The Board notes that while the psychiatric, diabetes and hypertension issues were eventually addressed in the July 2009 statement of the case, no statement of the case has been issued with respect to the skin disorder claim.  Thus, on remand at this time, the Board finds that the RO should issue the Veteran a statement of the case on that issue so that he may complete appeal of that issue if such was indeed his intent.  See Manlincon v. West, 12 Vet. App. 238 (1999).

With regards to the psychiatric claim, the Board notes that in a July 2005 stressor statement, the Veteran indicated that he used to drive up to the 38th Parallel and bring bodies of dead soldiers back; back and forth from Seoul, South Korea to other places.  In the May 2012 hearing, the Veteran stated that he was in the Republic of Korea from May 1954 to November 1955, and that during that time-in a single occurrence-he was involved in a firefight from a bunker near the 38th Parallel, during which he suffered a bruise on his leg and has a scar from where a stone pierced his skin.  He stated that he returned fire, but was not hit; however, his friend and shotgun driver disappeared, and the Veteran presumed he was killed in the firefight.

While the Board has been unable to confirm that the Veteran was involved in a firefight during his period of service-and the Board notes that such was during the Armistice period after most major hostilities had ceased-the Board does recognize that Operation Glory occurred during July-November 1954, during which time the United States and its allies swapped dead bodies with the North Koreans and their allies.  Such operation and mutual switching of bodies would have been during the Veteran's stated period of service; thus, the Board finds the Veteran's lay evidence that he participated in such operation and transported and handled dead bodies to be credible.  

In light of that credible lay evidence, the Board finds that a reasonable possibility exists such that VA's duty to provide a VA examination has been triggered; accordingly, a remand is necessary in order to afford the Veteran such an examination.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

On remand, attempts to corroborate the Veteran's statements regarding a firefight with a bunker in the Demilitarized Zone (DMZ) during his deployment to the Republic of Korea should also be completed on remand.  Any available unit records or histories should be obtained.

Finally, ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Undertake all actions required by 38 C.F.R. § 19.26 (2011), including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on his claim of service connection for a skin disorder (claimed as skin rashes) (if he so desires) by filing a timely substantive appeal.  The issues should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any relevant VA treatment records from the Hampton VA Medical Center, or any other VA medical facility that may have treated the Veteran, since March 2008 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his claimed psychiatric disorder, which is not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

4.  Attempt to corroborate, through official sources including unit records and unit histories and the Joint Service Records Research Center (JSRRC), the Veteran's claims that he was involved in a firefight near the DMZ from May to September 1955 (summer of 1955).  The Board notes that the Veteran has reported he was assigned to the Quartermaster Unit of the 20th or 24th Infantry Division.

5.  Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found; the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.

Following review of the claims file and examination of the Veteran, the examiner should opine as to the following:

(a) Only if PTSD is diagnosed, the examiner should opine whether the Veteran's PTSD is more likely, less likely or at least as likely as not (50 percent probability or greater) caused by his military service, to include any handling of dead bodies, as well as any fear of hostile military activity therein.  The examiner should only discuss the Veteran's lay evidence regarding being in combat during a bunker firefight if such is corroborated as noted in the above remand instructions.

(b) For any other diagnosed psychiatric disorder, including an anxiety disorder, the examiner is asked to opine whether such diagnosed psychiatric disorder more likely, less likely or at least as likely as not (50 percent probability or greater) began during or is the result of military service.  

All opinions must be accompanied by a clear rationale.  If the examiners opine that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


